EXHIBIT 10.5



PARTICIPANTS AS OF JANUARY 1, 2016
UNDER THE EXECUTIVE MANAGEMENT INCENTIVE PLAN


Mark S. Sutton
Chairman and Chief Executive Officer
 
 
W. Michael Amick, Jr.
SVP – North American Papers, Pulp &
 
Consumer Packaging
 
 
C, Cato Ealy
SVP – Corporate Development
 
 
William P. Hoel
SVP – Container The Americas
 
 
Tommy S. Joseph
SVP – Manufacturing, Technology, EHS&S
 
& Global Sourcing
 
 
Thomas G. Kadien
SVP – Human Resources, Communications &
 
Global Government Relations
 
 
Glenn R. Landau
SVP – President, IP Latin America
 
 
Tim S. Nicholls
SVP – Industrial Packaging
 
 
Jean-Michel Ribieras
SVP – President, IP Europe, Middle East,
 
Africa & Russia
 
 
Carol L. Roberts
SVP – Chief Financial Officer
 
 
Sharon R. Ryan
SVP – General Counsel & Corporate
 
Secretary
 
 


Any other individual elected to the position of Senior Vice President or above
during 2016
 
 






































--------------------------------------------------------------------------------

EXHIBIT 10.5

EXECUTIVE MANAGEMENT INCENTIVE PLAN
2016 COMPANY BUSINESS OBJECTIVE AND INTERMEDIATE PERFORMANCE OBJECTIVES


Plan Element
162(m) Limit Approved by Committee


Company Business Objective:


•    Positive EBITDA Before Special Items


Intermediate Performance Objectives:


•    Same as 2016 Management Incentive Plan objectives






